Citation Nr: 1814347	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-43 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of a fracture of the left wrist.

3. Entitlement to service connection for a disorder of the right foot, to include plantar fasciitis. 

4. Entitlement to service connection for residuals of a fracture of the right thumb.

5. Entitlement to service connection for residuals of a left ankle injury.

6. Entitlement to service connection for hypertension with hypertensive headaches.

7. Entitlement to service connection for a laceration of the right ring finger.

8. Entitlement to service connection for a laceration of the left fourth finger.

9. Entitlement to service connection for a laceration of the distal end of the right fourth finger.

10. Entitlement to service connection for a laceration of the left palm. 

11. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to August 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. A notice of disagreement was received in December 2008, a statement of the case was issued in August 2010 and a VA Form 9 was received in October 2010. The matter is now handled by the RO in Roanoke, Virginia.   

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for April 2016; however, the Veteran failed to appear. As he failed to appear for his hearing without good cause, the Veteran's request for a Board hearing is considered withdrawn. 38 C.F.R. § 20.702 (d) (2017).


The issues of entitlement to service connection for a fracture of the left wrist, a disorder of the right foot, residuals of a fracture of the right thumb, residuals of a left ankle injury, hypertension with hypertensive headaches, laceration of the right ring finger, laceration of the left fourth finger, laceration of the distal end of the right fourth finger, laceration of the left palm, and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate a post-service bilateral hearing loss disability, as defined by VA regulations.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

II. Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss. 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Analysis

Unfortunately, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran was afforded a VA examination in November 2008. On the authorized audiological evaluation in November 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
5
10
0
5
15

Speech recognition was 100 percent in the right ear and 96 percent in the left ear. 

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no diagnosis of a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time post service. In the absence of medical evidence of a current bilateral hearing loss disability as defined for VA purposes, the claim for service connection for bilateral hearing loss must be denied. 

The Board notes that the Veteran has submitted his own statements that he believes he suffers from bilateral hearing loss. Although he is certainly competent to state that he was exposed to loud noises during service and that he has noticed a difficulty in hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection. 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, there is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for a fracture of the left wrist, a disorder of the right foot, residuals of a fracture of the right thumb, residuals of a left ankle injury, hypertension with hypertensive headaches, laceration of the right ring finger, laceration of the left fourth finger, laceration of the distal end of the right fourth finger, laceration of the left palm, and for a skin disorder.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

The Veteran asserts that his claimed disorders were incurred during service and that although he has not sought post-service treatment for all claimed disorders, he continues to experience symptoms. Service treatment records document each of the Veteran's claimed disorders: fracture of the left wrist in November 1979; right foot disorder (possible plantar fasciitis) in December 1988; fractured right thumb in May 1983; left ankle injury in July and August 1987; an episode of high blood pressure (reading of 220/110) with headache treated with medication in August 1978; laceration of right ring finger in December 1975; laceration of left 4th finger in January 1978; laceration of distal end of 4th finger right hand in December 1975; left palm laceration in July 1976; and a skin disorder diagnosed as urticaria in January 1993 and contact dermatitis in December 1995.

The Veteran suffered a stroke post service, was noted to have high blood pressure, and was placed on medication to treat hypertension. See November 2009 treatment note. Regarding the other issues on appeal, the Board notes that the Veteran is competent to state that his symptoms, such as pain, scars, or skin rashes, have continued post service. See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). To date, the Veteran has not yet been afforded VA examinations for his claimed disorders; on remand, the Veteran should be afforded VA examination and medical opinions must be obtained.

Any updated treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the provider(s) of any and all evaluations and/or treatment he has received for the disorders on appeal and to provide authorizations for VA to obtain records of any such private treatment.  Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After instruction (1) is completed, schedule the Veteran for a VA examination for residuals of a left wrist fracture. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify and diagnose any current residuals of a left wrist fracture.

b) For each diagnosed disorder, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally or etiologically due to service, to include the documented left wrist fracture in November 1979.

The examiner is asked to review the lay statements as they relate to the development of the disorder and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

3. After instruction (1) is completed, schedule the Veteran for a VA examination for a right foot disorder, to include plantar fasciitis. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify and diagnose any current right foot disorder, to include plantar fasciitis.

b) For each diagnosed disorder, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally or etiologically due to service, to include the documented right foot problems and possible plantar fasciitis in December 1988.

The examiner is asked to review the lay statements as they relate to the development of the disorder and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

4. After instruction (1) is completed, schedule the Veteran for a VA examination for residuals of a right thumb fracture. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify and diagnose any current residuals of a right thumb fracture.

b) For each diagnosed disorder, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally or etiologically due to service, to include the documented right thumb fracture in May 1983.

The examiner is asked to review the lay statements as they relate to the development of the disorder and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

5. After instruction (1) is completed, schedule the Veteran for a VA examination for residuals of a left ankle injury. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify and diagnose any current residuals of a left ankle injury.

b) For each diagnosed disorder, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally or etiologically due to service, to include the documented left ankle injury in July and August 1987.

The examiner is asked to review the lay statements as they relate to the development of the disorder and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

6. After instruction (1) is completed, schedule the Veteran for a VA examination for hypertension with hypertensive headaches. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please opine as to whether the Veteran's current hypertension with hypertensive headaches is at least as likely as not (a 50 percent or greater probability) causally or etiologically due to service, to include the documented hypertensive episode with headache during service in August 1978.

The examiner is asked to review the lay statements as they relate to the development of the disorder and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

7. After instruction (1) is completed, schedule the Veteran for a VA examination for i) laceration of the right ring finger, ii) laceration of the left fourth finger, iii) laceration of the distal end of the right fourth finger, and iv) laceration of the left palm. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify and diagnose any current residuals from lacerations to the right ring finger, left fourth finger, distal end of the right fourth finger and left palm.

b) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that:

i) any current residuals of a laceration to the right ring finger are causally or etiologically due to service, to include the documented in-service laceration to the right ring finger in December 1975;

ii) any current residuals of a laceration to the left fourth finger are causally or etiologically due to service, to include the documented in-service laceration to the left fourth finger in January 1978;

iii) any current residuals of a laceration to the distal end of the right fourth finger are causally or etiologically due to service, to include the documented in-service laceration to distal end of the right fourth finger in December 1975;

iv) any current residuals of a laceration to left palm are causally or etiologically due to service, to include the documented in-service laceration to the left palm in July 1976;

The examiner is asked to review the lay statements as they relate to the development of the disorder and provide comment/information as to how the statements comport with generally accepted medical norms.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

8. After instruction (1) is completed, schedule the Veteran for a VA examination for a skin disorder. The claims file and a copy of this remand must be provided to the examiner for review. All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.  The examiner should respond to the following:

a) Please identify and diagnose any current skin disorders.

b) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder is causally or etiologically due to service, to include the diagnosed urticaria in January 1993 and contact dermatitis in December 1995.

9. Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


